Citation Nr: 9918012	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-31 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for thoracic and lumbar 
spine disability, currently evaluated 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from June 1978 to May 
1983.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Seattle 
Regional Office (RO) February 1994 rating decision which 
denied a rating in excess of 20 percent for service-connected 
low back disability and granted service connection for 
thoracic spine disability (evaluating the overall spine 
disability as 20 percent disabling under Diagnostic Codes 
5285-5292).


REMAND

In his August 1994 substantive appeal, the veteran requested 
a Travel Board hearing and, by September 1995 letter, 
requested an RO hearing which was held in January 1996.  By 
May 8, 1997 letter mailed by the RO to his address of record, 
the veteran was informed that he was scheduled to appear at a 
hearing before a Member of the Board on June 2, 1997.  While 
a hand-written notation (dated June 2, 1997) on the May 8, 
1997 RO letter indicates that he failed to appear for his 
Travel Board hearing, it is clear that the veteran was not 
afforded 30 days of advance notice of the time and place of 
his hearing, as required under 38 C.F.R. § 19.76 (1998).  
Thus, the veteran should be scheduled for another Travel 
Board hearing; this time, he should be furnished not less 
than a 30-day advance notice of the time and place of such 
hearing.  Id.

By August 1996 rating decision, the RO denied service 
connection for a hip disability, and notice of disagreement 
therewith as to that matter was communicated to the RO in 
August 1996.  Although the aforementioned communication is 
admittedly less than totally clear, the veteran's statement 
of dissatisfaction that his hip condition is part and parcel 
of his original, [in-service] 1979 fall cannot be ignored and 
must be reasonably construed as disagreement with the prior 
adjudicative determination.  38 C.F.R. § 20.201 (1998).  
Thus, the claim of service connection for a hip disability 
(referred to by the veteran as "iliac upslip" in a July 
1997 statement in support of claim) is referred back to the 
RO for appropriate action, including issuance of a statement 
of the case.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26 (1998); 
see Manlincon v. West, 12 Vet. App. 238 (1999).

The veteran's claims file contains a July 22, 1998 letter 
from his accredited representative and a May 5, 1999 VA Form 
646, suggesting that the veteran moved and that his 
whereabouts are unknown.  Although the RO appears to have 
ascertained his new address in May 1999 (see May 1, 1999 
computer-generated printout reflecting his new address), the 
veteran is reminded that it is his burden to keep VA apprised 
of his whereabouts.  "If he does not do so, there is no duty 
on the part of VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  When scheduling 
the veteran for another Travel Board hearing, the RO should 
ensure that notification thereof is mailed to his current 
address of record.  

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should issue a statement of 
the case to the veteran and his 
representative, addressing the issue of 
entitlement to service connection for a 
hip disability, and including citation 
to all relevant law and regulation 
pertinent to the claim.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b) (1998).  Then, if 
an appeal is perfected, this issue 
should be returned to the Board for 
further review.  

2.  In accordance with appropriate 
procedures, the RO should also schedule 
the veteran for a personal hearing 
before a traveling Member of the Board.  
A copy of the notice to the veteran of 
the scheduling of the hearing should be 
placed in the record, keeping in mind 
the 30-day advance notice requirement 
specified at 38 C.F.R. § 19.76 (1998).  


Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


